IN THE SUPREME COURT, STATE OF WYOMING

                                     2015 WY 45

                                                             October Term, A.D. 2014

                                                                  March 25, 2015

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-12-0009
v.

THOMAS E. BARNES, WSB #5-2087,

Respondent.


     ORDER REINSTATING ATTORNEY TO THE PRACTICE OF LAW
[¶1] This matter came before the Court upon the “Report and Recommendation for
Reinstatement,” filed herein March 16, 2015, by the Board of Professional Responsibility
for the Wyoming State Bar. By order entered January 16, 2013, this Court disbarred
Respondent. Pursuant to Section 24(c) of the Disciplinary Code, this Court specified that
Respondent would be permitted to petition for reinstatement to the Wyoming State Bar
two years after the date of suspension. Board of Professional Responsibility, Wyoming
State Bar v. Barnes, 2013 WY 5, 297 P.3d 77 (Wyo. 2013). Now, after a careful review
of the Board of Professional Responsibility’s Report and Recommendation for
Reinstatement and the file, this Court finds that the Report and Recommendation should
be approved, confirmed, and adopted by the Court; and that the Respondent, Thomas E.
Barnes, should be reinstated to the practice of law. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Reinstatement, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further
[¶3] ADJUDGED AND ORDERED that the Respondent, Thomas E. Barnes, be, and
hereby is, reinstated to the practice of law in Wyoming, effective immediately; and it is
further

[¶4] ORDERED that, pursuant to Rule 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order Reinstating Attorney to the Practice of Law, along with
the incorporated Report and Recommendation for Reinstatement, shall be published in
the Wyoming Reporter and the Pacific Reporter; and it is further

[¶5] ORDERED that the Clerk of this Court shall docket this Order Reinstating
Attorney to the Practice of Law, along with the incorporated Report and
Recommendation for Reinstatement, as a matter coming regularly before this Court as a
public record; and it is further

[¶6] ORDERED that the Clerk of this Court transmit a copy of this Order Reinstating
Attorney to the Practice of Law to the members of the Board of Professional
Responsibility and to the clerks of the appropriate courts of the State of Wyoming.

[¶7]   DATED this 25th day of March, 2015.

                                                 BY THE COURT:*

                                                 /s/

                                                 E. JAMES BURKE
                                                 Chief Justice

*Justice Davis took no part in the consideration of this matter.